Citation Nr: 0412824	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from January 1964 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and for residuals of a back injury.  The veteran disagreed 
with this decision in October 2002.  In a statement of the 
case issued to the veteran and his service representative in 
December 2002, the RO concluded that no change was warranted 
in the denial of these claims.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in April 2003.  A personal hearing was held on the veteran's 
claims at the RO in June 2003.  In a supplemental statement 
of the case issued to the veteran and his service 
representative in August 2003, the RO again concluded that no 
change was warranted in the denial of the veteran's claims.

It is noted that a claim of entitlement to service connection 
for tinnitus can be reasonably inferred from a review of the 
veteran's claims folder.  As such, this issue is referred 
back to the RO for appropriate disposition.  The record also 
reveals the veteran complaining of cervical spine disability, 
although it is unclear whether he is claiming service 
connection for such a disorder.  Thus, this matter is also 
referred to the RO for appropriate action.

As set forth below, the appeal on the issues of entitlement 
to service connection for bilateral hearing loss and for 
residuals of a back injury is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.




REMAND

At the outset, the Board notes that, in a statement filed at 
the time that he filed his claims of entitlement to service 
connection for bilateral hearing loss and residuals of a back 
injury in March 2001, the veteran contended that, although he 
had been assigned an administrative military occupational 
specialty (MOS) during service, his MOS did not accurately 
reflect his duties during service.  He submitted a buddy 
statement to help corroborate his assertion.  The Board notes 
that the veteran's service personnel records have not been 
obtained but would assist in deciding the claim.  As such, 
the Board is of the opinion that, on remand, the veteran's 
service personnel records should be obtained and associated 
with the veteran's claims folder.

Additionally, the Board notes that the veteran testified that 
he has an x-ray dated in 1972 or 1973 in his possession that 
was not reviewed by VA.  He further stated on his VA Form 9 
that this x-ray showed an "old" injury at that time.  There 
is no indication that the veteran submitted this x-ray or was 
specifically advised to do so.  The Board is of the opinion 
that the x-ray could be supportive of his contentions of an 
injury prior to the work-related injury in the 1970's.  Thus, 
upon remand the veteran should be requested to submit the x-
ray report or film, whatever he has in his possession.  If 
the veteran supplies the actual x-ray film without the 
written report, a VA examiner should be asked to review the 
film and provide a report, to include whether any abnormality 
seen represents an injury contemporaneous in time to the x-
ray, or represents an old injury occurring approximately 7 
years previously.  

At the veteran's most recent VA general medical examination 
in June 2001, the VA examiner stated that x-rays of the 
veteran's lumbar spine and range of motion studies would be 
obtained.  However, a review of the objective medical 
evidence of record on these claims does not show that copies 
of these additional diagnostic tests have been associated 
with the veteran's claims folder.  The law states that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, on remand, the RO should attempt to obtain 
these records.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  The RO should contact National 
Personnel Records Center (NPRC) and 
request a copy of the veteran's complete 
service personnel records.  If no such 
records can be located, the RO should 
obtain specific confirmation of this fact 
from NPRC and document it in the 
veteran's claims folder.

3.  The RO should advise the veteran to 
submit the x-ray report or film from 1972 
or 1973 in his possession, and any other 
records pertaining to his claims that 
have not been submitted or considered.

If the veteran submits an x-ray film 
without the accompanying report, the RO 
should request that a VA examiner review 
the film and provide a report, to include 
whether any abnormality seen represents 
an injury contemporaneous in time to the 
x-ray, or represents an old injury 
occurring approximately 7 years 
previously



4.  The RO should obtain VA treatment 
records from June 2001 to the present, 
including the x-ray and range of motion 
studies purportedly done on the June2001 
VA examination.

5.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and for residuals of a back injury 
in light of all relevant evidence and 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 





appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


